Citation Nr: 1610901	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  11-02 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center (VAMC) 
in Chicago, Illinois


THE ISSUE

Entitlement to a clothing allowance for the year 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel






INTRODUCTION

The Veteran had active duty service from January 1984 to November 1995 and from November 2001 to June 2003.  He also had additional service in the United States Naval Reserves from 1995 to 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 administrative decision in which the VAMC, inter alia, denied the claim for a clothing allowance for the year 2010.

In June 2013, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.

As a final preliminary matter, the Board notes that, addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the instant claim.  A review of the documents in Virtual VA and VBMS reveals various adjudicatory documents, to include a September 2013 statement from a VA prosthetics program manager, an April 2015 submission from the Veteran and a January 2016 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents in the Virtual VA and VBMS paperless files are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

In April 2015, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating, inter alia, his desire to withdraw from appeal his claim for a clothing allowance for the year 2010.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for a clothing allowance for the year 2010 are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R.     § 20.204 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal. See 38 C.F.R. § 20.204(b). 

In the present case, in an April 2015 statement, the Veteran, inter alia, withdrew from appeal the claim for a clothing allowance for the year 2010.  Hence, with respect to such claim, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal is dismissed.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


